Case 1:17-cr-00101-LEK Document 447 Filed 03/28/19 Page 1 of 1       PageID #: 3886

                               MINUTE ORDER



 CASE NUMBER:            1:17-CR-00101-LEK-1
 CASE NAME:              USA Anthony T. Williams


      JUDGE:       Leslie E. Kobayashi       DATE:           3/28/2019


COURT ACTION: EO: Defendant (01) Anthony T. Williams’ [442]Second Motion to
Withdraw will be considered by Judge Leslie E. Kobayashi as a Non Hearing Motion.

Responsive Memorandum or Memorandum in Opposition is due 4/9/2019.

Reply Memorandum is due 4/23/2019.

Defendant (01) Anthony T. Williams’ [442]Second Motion to Withdraw will be taken
under submission thereafter.

Court to issue Order.


Submitted by: Theresa Lam, Courtroom Manager
